Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Cancer Immunotherapy Pilot Program
This application was accepted into the Cancer Immunotherapy Pilot Program on 25 October 2022.
Claim Status
Claims 63-82 are pending.  Claims 1-62 are canceled. Claims 63-82 are newly added.  Claims 63-82 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 12 August 2022 consisting of 4 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US2019/067613 (filed 12/19/2019) which claims benefit of 62/782,131 (filed 12/19/2018).  The instant application has been granted the benefit date, 19 December 2018, from the application 62/782,131.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Raikur
Claims 63-70 and 74-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raikur et al. (ONCOIMMUNOLOGY. 2018 [published online 26 December 2017], VOL. 7, NO. 3, e1407898 (14 pages) https://doi.org/10.1080/2162402X.2017.1407898).
	Claim 63 is directed to a pharmaceutical composition comprising a population of T cells, wherein the population comprises a population of cells comprising a chimeric antigen receptor (CAR) and a mutated endogenous CD5 gene.  Raikur et al. teach, “[t]o increase the effectiveness of anti-CD5-directed CAR T cells, we knocked out CD5 expression in Jurkat T cells using CRISPR-Cas9 genome editing” (page 5 , col.1).  Raikur et al. also teach, “Non-edited and CD5-edited Jurkat T cells were transduced with lentiviral vector encoding CD5-scFv-CAR or CD5-VLR-CAR” (page 7, col.1).
These teachings also meet the limitations of current claims 64-70.	
	Claim 74 is directed to a method of treating cancer in a subject, the method comprising administering to the subject the pharmaceutical composition of claim 63.   Raikur et al. teach, “CD5-scFv-CAR NK-92 cells are superior to CD5-VLR-CAR NK-92 cells in delaying disease progression in a xenograft T-cell leukemia mouse model” (page 7, col.2).  These teachings also meet the limitations of current claims 75-76.
Claim 77 is directed to a method of enhancing the efficacy of a T-cell comprising a chimeric antigen receptor for treating cancer in a subject, the method comprising administering to the subject a T- cell comprising a mutated endogenous CD5 gene and the chimeric antigen receptor.  Raikur et al. teach, “CD5-scFv-CAR NK-92 cells are superior to CD5-VLR-CAR NK-92 cells in delaying disease progression in a xenograft T-cell leukemia mouse model… To further compare the cytotoxic potential of the two CD5-CAR structures, we tested the efficacy of the CD5-CAR expressing NK-92 cells in a T-cell leukemia xenograft mouse model.” (page 7, col.2, emphasis by examiner).  These teachings also meet the limitations of current claims 78-79.
Accordingly, Raikur et al.  anticipated the instant claims.

Allowable Subject Matter
Claims 71-73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner has requested a sequence search from the USPTO Science and Technical Information Center (STIC) for the following sequences (SEQ ID NOs): 31-36, 43-48, 53-58, 65-70, 83-88, 95-100, 27, 28, 39, 40, 50, 61, 62, 73, 74, 79, 80, 91, 92, 25, 26, 37, 38, 49, 59, 60, 71, 72, 77, 78, 89, and 90.  All of these sequences are free of prior art.  Therefore, the claims which recite any of those sequences contain novel features.
Claims 80-82 are allowed.

Conclusion
Claims 80-82 are allowed.  Claims 71-73 are objected to.  Claims 63-70, 74-79 are rejected. 
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633